Citation Nr: 0102993	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a stomach disorder.  

2.  Entitlement to an increased disability evaluation for 
back injury residuals, currently evaluated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from March 1974 to September 
1976.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which determined that 
new and material evidence had not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a stomach disorder and increased the disability evaluation 
for the veteran's back injury residuals from noncompensable 
to 10 percent.  In March 2000, the veteran was afforded a 
hearing before the undersigned Member of the Board sitting at 
the RO.  The veteran has represented himself throughout this 
appeal.  


FINDINGS OF FACT

1.  In April 1978, the RO denied service connection for a 
stomach disorder.  The veteran was informed in writing of the 
adverse decision and his appellate rights in April 1978.  He 
did not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the April 1978 rating 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and by itself, or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for a stomach 
disorder has not been presented.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Department of Veterans 
Affairs (VA) must initially determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000) in order to have the prior final claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  If new and 
material evidence has been presented, the VA may then proceed 
to evaluate the merits of the claim after ensuring that its 
duty to assist the veteran has been fulfilled.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  


I.  Prior Final RO Decision

In April 1978, the VA denied service connection for a stomach 
disorder as the claimed disorder was not identified at either 
the veteran's physical examination for service separation or 
a February 1978 VA examination for compensation purposes of 
record.  In April 1978, the veteran was informed in writing 
of the adverse decision and his appellate rights.  He did not 
submit a notice of disagreement with the decision.  

The evidence upon which the VA formulated its April 1978 
rating decision may be briefly summarized.  The veteran's 
service medical records convey that the veteran was seen on 
several occasions for gastrointestinal complaints.  Treating 
military medical personnel advanced a variety of impressions 
including gastritis, possible gastric upset secondary to 
diet, stomachache, peptic ulcer disease, and functional 
gastric syndrome.  A June 1975 Army upper gastrointestinal 
series revealed no significant abnormalities.  The report of 
the veteran's July 1976 physical examination for service 
separation notes that he reported that he had experienced 
"stomach, liver, or intestinal trouble."  On examination, 
the veteran was found to exhibit no gastrointestinal 
abnormalities.  The report of the February 1978 VA 
examination for compensation purposes notes that the 
veteran's digestive system was within normal limits.  


II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the April 1978 rating decision 
denying service connection for a stomach disorder consists of 
photocopies of the veteran's service medical records; VA 
examination and clinical documentation; the transcript of the 
hearing before the undersigned Member of the Board; a written 
statement from Vicki Hodges; and written statements from the 
veteran.  The veteran's service medical records were 
thoroughly considered by the RO in reaching its April 1978 
rating decision.  In his August 1999 notice of disagreement, 
the veteran reported that he had received no treatment for 
his digestive system.  At the hearing before the undersigned 
Member of the Board, the veteran acknowledged that he had not 
submitted any new evidence.  The veteran testified that he 
believed that he had a gastrointestinal disorder as he was 
always hungry and felt something shaking inside himself when 
he drove his truck.  He indicated that his physicians had 
been unable to diagnosis or otherwise identify any 
gastrointestinal disorder.  The remainder of the 
documentation does not pertain to the veteran's 
gastrointestinal system.  

The veteran has acknowledged that he has presented no new 
evidence in support of his application.  He testified that 
his physicians had been unable to identify a current 
gastrointestinal disorder.  In light of the foregoing, the 
Board finds that new and material evidence has not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a stomach disorder.  Therefore, the 
April 1978 rating decision has not been reopened.  

Stated differently, at the time of the prior denial, there 
was no evidence of a chronic disability during service, no 
competent evidence of a chronic post service disability and 
no evidence of a nexus between a post service disability and 
service.  Since that determination, nothing has changed and 
the veteran's own assertions, even if presented as testimony, 
do not constitute new and material evidence.


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a stomach disorder is denied.  


REMAND

The veteran asserts that the record supports assignment of an 
evaluation in excess of 10 percent for his back injury 
residuals.  In reviewing the report of an April 1998 VA 
examination for compensation purposes, the Board observes 
that the veteran was noted to receive ongoing treatment at 
the Decatur, Georgia, VA Medical Center.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this matter is REMANDED for the following 
action:  

1.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran 
after 1995, including that provided at 
the Decatur, Georgia, VA Medical Center, 
be forwarded for incorporation into the 
record.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
evaluation in excess of 10 percent for 
his back injury residuals with 
consideration of the applicability of 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2000) 
and the Court's holdings in Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claim.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

